Citation Nr: 0919022	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  00-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for heart disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for liver disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for eye disability.

4.  Entitlement to service connection for arthritis of the 
hips.

5.  Entitlement to service connection for arthritis of the 
back.

6.  Entitlement to service connection for arthritis of the 
knees.

7.  Entitlement to service connection for a tendon condition.

8.  Entitlement to service connection for nerve damage to the 
neck.

9.  Entitlement to service connection for a sacral vertebral 
condition.

10.  Entitlement to service connection for muscle spasm.

11.  Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a December 
1996 fall at the Decatur, Georgia, VA Medical Center.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1975, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and June 1998 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's application to reopen 
claims seeking service connection for heart, liver and eye 
disabilities; his claims seeking service connection for 
arthritis of the hips, back and knees, as well as for a 
tendon condition, muscle spasm, nerve damage to the neck and 
a sacral vertebrae condition; and his claim seeking VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a December 1996 fall at the Decatur, 
Georgia, VA Medical Center.  

In June 2003, the Board remanded the claims for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).

In June 2003, the Board remanded the claims in part for the 
provision of VA's notice and assistance requirements to the 
Veteran.  The requirements of VA's duty to notify and assist 
the claimant, however, have still not been met. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect to notice, 
the pertinent statute provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

With regard to the Veteran's application to reopen the 
previously denied claims of entitlement to service connection 
for heart, liver, and eye disabilities, the decision of the 
United States Court of Appeals for Veterans Claims in Kent v. 
Nicholson requires that the Secretary look at the bases for 
the prior denial and notify the veteran as to what evidence 
is necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
at the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the Veteran has not yet been notified as to the 
specific evidence necessary to reopen his claims.  On remand, 
the Veteran should be so notified.

Next, the claims for service connection were remanded in 
part for the purpose of obtaining opinions regarding whether 
the Veteran's various claimed orthopedic disabilities were 
incurred in or aggravated by his active service.  In this 
regard, it was noted that the Veteran's service treatment 
records demonstrated that he was seen on several occasions 
for complaints of low back and knee pain.  In addition, the 
Veteran reports having chronic back pain since service.  
Post-service records, however, reflect that when treated for 
his numerous orthopedic problems, he has also been diagnosed 
as having a conversion disorder, and thus it is unclear to 
the Board whether the Veteran has organic disability of his 
hips, back, knees, tendons, and neck, or rather, whether the 
reported symptoms stemmed from his nonservice-connected 
conversion disorder.  As such, an examination and 
etiological opinions were requested.  See VCAA, 38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  On remand, however, the 
Veteran was never scheduled for an examination, and 
etiological opinions were not obtained.  As such, an 
additional remand for the requested action is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Lastly, in June 2003 the Board remanded the claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a December 1996 fall at the 
Decatur, Georgia, VA Medical Center, for the purpose of 
evaluating the claim pursuant to the provisions of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997.  On 
remand, however, the claim was not readjudicated.  As such, 
an additional remand for the requested action is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his 
representative a corrective notice 
under 38 U.S.C.A. § 5103(a) that:  (1) 
notifies the Veteran of the evidence 
and information necessary to reopen the 
claims for service connection for 
heart, liver, and eye disabilities, 
(i.e., describes what new and material 
evidence is under the old standard); 
and (2) notifies the Veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits (i.e., opinions relating 
his heart, liver, and eye disabilities 
to his period of active service, or 
opinions finding that his heart, liver, 
or eye disabilities were aggravated by 
his service or a service-connected 
disability).  

2.  Obtain and associate with the 
claims file records from the Atlanta, 
Georgia, VA Medical Center dated from 
October 2008 to the present.  If the 
records have been retired to a storage 
facility, obtain the records from the 
appropriate storage facility.  If these 
records have already been requested in 
conjunction with the remand of the 
issues of entitlement to an increased 
rating for PTSD, and entitlement to 
service connection for schizophrenia 
and breathing problems, there is no 
need to request these records again.

3.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the decision 
awarding the Veteran disability 
benefits and the medical records upon 
which the decision was based.  If these 
records have already been requested in 
conjunction with the remand of the 
issues of entitlement to an increased 
rating for PTSD, and entitlement to 
service connection for schizophrenia 
and breathing problems, there is no 
need to request these records again.

4.  After the above records have been 
associated with the file, schedule the 
Veteran for an appropriate VA 
examination to determine the nature, 
extent and etiology of any hip, back, 
knee, tendon, muscle spasm, and/or neck 
condition found to be present.  The 
claims folder, along with any 
additional evidence obtained, should be 
made available to the examiner for 
review.  All necessary tests should be 
conducted.  The examiner should opine 
as to whether it is at least as likely 
as not that any hip, back, knee, 
tendon, muscle spasm, and/or neck 
condition found to be present is 
related to the Veteran's military 
service, to include the treatment he 
received in service for low back and 
knee pain, or to the alleged helicopter 
crash.  In doing so, the examiner 
should also indicate whether any hip, 
back, knee, tendon, muscle spasm, 
and/or neck symptoms stem from the 
Veteran's conversation disorder.  

In rendering these opinions, the 
examiner should consider the Veteran's 
statements regarding the incurrence of 
the disabilities, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in- 
service injury and instead relied on 
the absence of evidence in the service 
treatment records to provide a negative 
opinion). 

The rationale for the opinions, with 
citation to relevant medical findings, 
must be provided.

5.  Provide the Veteran with the 
criteria for evaluating entitlement to 
compensation under the provisions of  
38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997, and as subsequently 
amended during the pendency of the 
appeal.

6.  Then, readjudicate the Veteran's 
claims, to include evaluation of the 
claim of entitlement to compensation 
pursuant to the provisions of 38 
U.S.C.A. § 1151 as in effect prior to 
October 1, 1997.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

